o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c cc ita conex-109752-15 april number release date uil 36b the honorable robert e latta member u s house of representative sec_101 clinton street suite defiance oh attention dear congressman latta ------------------ he wrote that he must repay nearly all of the advance_payments of i am responding to your letter dated date on behalf of your constituent -------------------- premium_tax_credit made on his behalf in he also asked about the health insurance marketplace’s marketplace calculation of his advance credit payments for --- the premium_tax_credit is a refundable tax_credit for certain individuals who enroll or who have a family_member who enrolls in a health insurance plan offered through a marketplace and is intended to subsidize the cost of the insurance the amount of a taxpayer’s premium_tax_credit depends on the amount of the taxpayer’s household_income and his or her family size for example a qualifying family of four with household_income pincite percent of the federal poverty_line for the taxpayer’s family size will get a larger premium_tax_credit than a similarly situated family with household_income pincite percent of the federal poverty_line household_income is the modified_adjusted_gross_income modified agi of the taxpayer and the taxpayer’s spouse if filing a joint_return plus the modified agi of the taxpayer’s dependents who are required to file a tax_return modified agi is the taxpayer’s adjusted_gross_income plus his or her foreign_earned_income tax-exempt_interest and untaxed social_security payments in general a married taxpayer must file a joint income_tax return to claim the premium_tax_credit the law allows qualifying taxpayers who enroll in marketplace health insurance to receive the benefit of advance_payments of the premium_tax_credit advance credit conex-109752-15 payments are made directly to the taxpayer’s health insurance_company and reduce the taxpayer’s share of the monthly premiums when a taxpayer enrolls or enrolls a family_member in marketplace health insurance the marketplace uses an estimation of the taxpayer’s household_income and family size for the year along with other factors to compute the taxpayer’s maximum amount of advance credit payments the taxpayer then chooses to have all some or none of this maximum amount_paid on his or her behalf during the coverage year taxpayers who get the benefit of advance credit payments must when they file their tax_return for the year reconcile or compare the actual premium_tax_credit they are allowed to their advance credit payments if a taxpayer’s advance credit payments are more than the premium_tax_credit the taxpayer is allowed the taxpayer must repay all or a portion of the excess when filing a tax_return for the year the amount of the repayment may be limited for taxpayers with household_income of less than percent of the federal poverty_line for their family size --- ---------------- from his letter it appears that when requested advance credit payments his wife’s income was erroneously omitted in determining household_income when he supplied his wife’s income information to the marketplace in june of no adjustment was made to his advance credit payments consequently his advance_payments of the premium_tax_credit in are significantly more than the premium_tax_credit he is allowed for and he must repay dollar_figure enrolled in marketplace coverage and --- --- --- --- ---------------- ----------------- spouse and will under the law household_income includes the income of affect the amount of his premium_tax_credit furthermore because the household_income reported on his tax_return is significantly more than the household_income used to compute his advance credit payments has a repayment liability that will either reduce the refund he otherwise would have received for or increase the amount of tax he must pay by april his repayment amount is limited to dollar_figure if his household_income is at least percent and less than percent of the poverty_line for his family size ---------------- two actions liability when he files his tax_return in first he should be sure the projected household_income used to compute hi sec_2015 advance credit payments is accurate and includes his and his wife’s income items including untaxed social_security payments in addition he could choose to take less than the maximum amount of advance credit payments the marketplace computed for him for also asked about his advance credit payments for there are at least ---------------- can take to reduce the likelihood he will have a large repayment --- --- --- --- --- conex-109752-15 i am sorry for the frustration information is helpful if you need further assistance please contact me -------------------- -------- experienced with this process but i hope this -------------------- -------------------- ---------------- or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
